Citation Nr: 1444211	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-11 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is basic eligibility for educational assistance pursuant to Chapter 33, Title 38, of the United States Code (post - 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



REMAND

The Veteran served on active duty from March 2007 to January 2010.

He appealed to the Board of Veterans' Appeals (Board) is from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in October 2012 for further development.

Unfortunately, the Board must again remand this claim since there was not substantial compliance with the directives of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

Accordingly, this claim is again REMANDED for the following action:

1.  Adjudicate the issue of the character of the Veteran's discharge from service for the period from March 6, 2007 to January 14, 2010.  He must be notified of this decision and apprised of his procedural and appellate rights in the event it is unfavorable and he elects to appeal.

2.  Associate with the record documentation of the May 24, 2013 phone call from the Veteran that is referenced in the June 2013 Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument concerning this claim the Board is again remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



